DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to respond, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0014], Line 3, replace “(7)socket” with “(7) socket”
Paragraph [0063], Last Line, replace “(11)” with “(11).”
Paragraph [0064], Line 11, replace “ball(16)” with “ball (16)”
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, Line 12, replace “will be” with “is configured to be”
Claim 1, Line 15, after “while being” add “configured to be”
Claim 1, Page 14, Line 3, replace “is rest” with “in rest”
Claim 1, Page 14, Line 7, replace “which will be used” with “configured”
Claim 1, Page 16, Line 4, replace “can be” with “configured to be”
Claim 2, Line 12, replace “will be” with “is configured to be”
Claim 2, Line 15, after “while being” add “configured to be”
Claim 2, Page 18, Line 3, replace “is rest” with “in rest”
Claim 2, Page 18, Line 7, replace “which will be used” with “configured”
Claim 2, Page 20, Line 4, replace “can be” with “configured to be”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 7 recites “that allow for a push rod (17) to have more….” However, it is indefinite and unclear as to whether the applicant means to positively claim the “push rod (17)” or whether the “push rod (17)” is only claimed as the intended use of the “apparatus”? For purposes of examination, the examiner is assuming that the applicant does mean to positively recite the “push rod (17)” as it is referenced frequently throughout the claims.
Claim 1, Line 22 references “other internal mechanisms”. However, it is indefinite and unclear as to what comprises the “other internal mechanism”? I.e., are the “other internal mechanism” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 1, Page 14, Line 11 references “working part movements”. However, it is indefinite and unclear as to what comprises the “working part”? I.e., are the “working part” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 1, Page 14, Line 12 references “all parts”. However, it is indefinite and unclear as to what comprises the “all parts”? I.e., are the “all parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 1, Page 14, Line 13 references “internal parts”. However, it is indefinite and unclear as to what comprises the “internal parts”? I.e., are the “internal parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 1, Page 14, each of Lines 18 and 19 recite “them.” However, it is indefinite and unclear as to what comprises the “them”? I.e., are the “them” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 1, Page 15, Line 11 references “all parts”. However, it is indefinite and unclear as to what comprises the “all parts”? I.e., are the “all parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Line 7 recites “that allow for a push rod (17) to have more….” However, it is indefinite and unclear as to whether the applicant means to positively claim the “push rod (17)” or whether the “push rod (17)” is only claimed as the intended use of the “apparatus”? For purposes of examination, the examiner is assuming that the applicant does mean to positively recite the “push rod (17)” as it is referenced frequently throughout the claims.
Claim 2, Line 22 references “other internal mechanisms”. However, it is indefinite and unclear as to what comprises the “other internal mechanism”? I.e., are the “other internal mechanism” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Page 18, Line 11 references “working part movements”. However, it is indefinite and unclear as to what comprises the “working part”? I.e., are the “working part” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Page 18, Line 12 references “all parts”. However, it is indefinite and unclear as to what comprises the “all parts”? I.e., are the “all parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Page 18, Line 13 references “internal parts”. However, it is indefinite and unclear as to what comprises the “internal parts”? I.e., are the “internal parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Page 18, each of Lines 18 and 19 recite “them.” However, it is indefinite and unclear as to what comprises the “them”? I.e., are the “them” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 2, Page 19, Line 11 references “all parts”. However, it is indefinite and unclear as to what comprises the “all parts”? I.e., are the “all parts” the other elements as already recited or is applicant referencing some other new element? Clarification is required. Applicant is reminded that claim language should match throughout the claims to avoid confusion as to what is being referenced.
Claim 4 recites the limitation "the plurality of angles (34)" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the “angles (34)” appear to be introduced in claim 3 as thus it is indefinite and unclear as to whether claim 4 is meant to depend upon claim 3 or whether the “angles (34)” should be introduced in claim 4 as well?
Claim 5 recites “main body (14).” However, it is indefinite and unclear as to how the “main body (14)” relates to the “body (1)” as previously recited? I.e., are they meant to be the same or different components? Clarification is required.
Claim 7 recites the limitation "the plurality of angles (34)" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the “angles (34)” appear to be introduced in claim 6 as thus it is indefinite and unclear as to whether claim 7 is meant to depend upon claim 6 or whether the “angles (34)” should be introduced in claim 7 as well?
Claim 8 recites “main body (14).” However, it is indefinite and unclear as to how the “main body (14)” relates to the “body (1)” as previously recited? I.e., are they meant to be the same or different components? Clarification is required.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649